       Case 9:19-cv-00023-DLC Document 65 Filed 05/20/20 Page 1 of 27



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION                             FILED
                                                                          MAY 2 0 2020
  UNITED STATES OF AMERICA,                                            Clerk, U.S. District Court
                                                  CV 19-23-M-DLC         DistrictOfMontana
                                                                               Mlleoola
                      Plaintiff,

        vs.                                        ORDER

  WANDA JOYCE MURRAY and
  RONALD E. MOON, Individually and
  as Trustee(s) of the Moon Family
  Trust,

                      Defendants.
  WANDA JOYCE MURRAY and
  RONALD E. MOON,

                      Counterclaim
                      Plaintiffs,

        vs.

  UNITED STATES OF AMERICA,

                      Counterclaim-
                      defendant.

      The United States moves for summary judgment on the counterclaims filed

by Defendants and Counterclaim Plaintiffs Ronald E. Moon ("Moon") and the

Moon Family Trust, through its trustee Wanda Joyce Murray ("Murray"). (Docs.

49; 51.) Murray filed a response brief, contending that the motion seeking to

dismiss her counterclaims should be denied based on the United States' failure to


                                       -1-
        Case 9:19-cv-00023-DLC Document 65 Filed 05/20/20 Page 2 of 27



comply with the Court's Local Rules. (Doc. 59.) Moon, too, filed an "Objection

to Plaintiffs Motion for Summary Judgment and [a] Motion for Summary

Judgment Upon Each of Moon's Counter-Claims." (Doc. 58.) However, Moon

advances no legal theory as to why he is entitled to summary judgment. Instead,

he simply alleges deficiencies in the Administrative File (Doc. 54-1) and urges the

Court to deny the United States' motion against his counterclaims. Therefore, the

Court construes Moon's filing (Doc. 58) as a response to the United States'

motion, rather than a cross-motion for summary judgment. 1

       For the following reasons, the Court will grant the United States' motions

for summary judgment and dismiss Moon and Murray's counterclaims. And,

because the United States' claims have been rendered moot, the Court dismisses

this entire case with prejudice.

                                       BACKGROUND

       In 2006, as a trustee for the Moon Family Trust, Moon purchased 70.25

acres of land in Sanders County, Montana. (Docs. 1 at 3; 1-1; 1-2.) Apart from a

three-acre "set-aside," a Wetland Reserve Program easement ("the Easement")

held by the United States encumbered the property. (Id.) The Easement

endeavored to conserve wetlands through cooperation between the owners of



1
 The Court has previously advised Moon that it will not supply potential legal arguments to
support his bald recitations of fact (Doc. 16), and declines to do so at this time.

                                              -2-
        Case 9:19-cv-00023-DLC Document 65 Filed 05/20/20 Page 3 of 27



dominant and servient tenements-respectively, here, the United States and the

Moon Family Trust. (Doc. 1-1.) To that end, the Easement restricted the servient

landowner from engaging in various activities, including logging and building, and

allowed the United States "a right to enter unto the [E]asement area to undertake

... any activities to restore, protect, manage, maintain, enhance, and monitor the

wetland and other natural values of the easement area." (Id.)

       In 2011, a slow-burning dispute ignited between Moon and the United States.

when Moon indicated to the United States that any effort to enter onto the

Easement would be met with his resistance. (Doc. 1 at 5.) Over course of the next

seven years, Moon---eventually joined by Murray2-warned the United States to

stay off the property and repeatedly expressed his interest to terminate the

Easement. (See, e.g., Doc. 1-4.) Finally, in June 2018, Murray sent a notarized

letter to the United States, reflecting her belief that the United States had "fail[ed]

to act to protect, preserve and defend [her] Conservation Property" by the

Easement terms. (Doc. 1-10.) Therefore, Murray insisted that the Easement was

"indefinitely suspended and ofno effect[.]" (Id.)

       The United States, understanding Moon and Murray's conduct to effectively

hamstring its ability to carry out various responsibilities under the Easement terms


2
 In an attachment to his Motion to Dismiss the Complaint, Moon attests that he executed an
assignment in favor of Murray to become the trustee for the Moon Family Trust. (Docs. 4-1; 4-
2.)

                                             -3-
       Case 9:19-cv-00023-DLC Document 65 Filed 05/20/20 Page 4 of 27



and concerned that Moon and Murray were causing property damage, filed the

instant action in January 2019. (Doc. 1.) Alleging trespass and violation of the

Easement terms, the United States sought injunctive, declaratory, and monetary

relief to the extent any restoration or rehabilitation activities were required. (Id. at

11-13.) Moon answered and moved to dismiss the complaint (Docs. 3; 4 ); Murray

failed to answer and instead filed ten counterclaims (Doc. 7). Before the Court

ruled on the motion to dismiss, the United States moved for mediation based on

proceedings in a parallel action in state court. (Docs. 14; 15.) For reasons

independent from the United States' request for mediation, the Court denied the

motion to dismiss. (Doc. 16.) Then, notwithstanding Moon's insistence that a

settlement conference would be futile (Docs. 17; 19), the Court granted the United

States' motion for court-assisted mediation and referred the matter to Magistrate

Judge Kathleen L. DeSoto (Doc. 20).

      As Moon predicted, the mediation was unsuccessful, and on January 24,

2020, the Court held a scheduling conference. (See Doc. 41.) There, the Court

expressed its concern to Murray that, because she never answered the Complaint,

she was in jeopardy of default. Moon and Murray confirmed that the Moon Family

Trust no longer owned the property and that the case in state court had been

dismissed. Consequently, the United States explained that its two claims-trespass

and violation of easement terms-were rendered moot, as its access to the


                                          -4-
       Case 9:19-cv-00023-DLC Document 65 Filed 05/20/20 Page 5 of 27



Easement was no longer restricted. (Doc. 37 at 11-12.) Accordingly, only

Murray's counterclaims remained live.

       Following the hearing, and pursuant to this Court's order (Doc. 41), Murray

filed an answer (Doc. 42) along with amended counterclaims (Doc. 44). Moon

also filed counterclaims. (Doc. 43.) The United States moved for summary

judgment on both sets of counterclaims, arguing that the court lacked subject

matter jurisdiction, or in the alternative, that it was entitled to judgment as a matter

of law on the merits. (Docs. 49; 50; 51; 52.) Moon then filed a document the

Court characterizes as a response brief, contending that various documents were

absent from the Administrative File, and concluding that the United States' motion

for summary judgment should be denied based on its failure to comply with the

Court's local rules. (Doc. 58.) Moon did not dispute the United States' position

on the merits, however. Likewise, Murray responded to the United States' motion

for summary judgment on her counterclaims by pointing to its failure to contact her

prior to filing and urging the Court to lift discovery so that she could develop more

facts. (Doc. 59.) She, too, raised no disputes-factual or legal-as to whether this

Court enjoys subject matter jurisdiction or whether her counterclaims state viable

causes of action.




                                          -5-
       Case 9:19-cv-00023-DLC Document 65 Filed 05/20/20 Page 6 of 27



                                  LEGAL STANDARD

       Summary judgment is proper if the moving party demonstrates "that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law." Fed. R. Civ. P. 56(a). Only disputes over facts that might affect

the outcome of the lawsuit will preclude entry of summary judgment; factual

disputes that are irrelevant or unnecessary to the outcome are not considered.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242,248 (1986). A party opposing a

"properly supported motion for summary judgment may not rest upon the mere

allegations or denials of his [or her] pleading, but ... must set forth specific facts

showing that there is a genuine issue for trial." Id (citation and quotation marks

omitted).

                                         DISCUSSION

      As a preliminary matter, the Court rejects Moon and Murray's arguments

that it should deny summary judgment on a procedural basis for the United States'

failure to contact them prior to filing. The United States acknowledges that it did

not strictly adhere to the District of Montana's Local Rule 7.l(c). (Docs. 60 at 5;

61 at 4.) However weak the Court may find the Government's excuse, though, it is

unconvinced that denial on this basis is warranted. The Rule's purpose had

previously been served, and the United States' shortcoming did not prejudice




                                         -6-
         Case 9:19-cv-00023-DLC Document 65 Filed 05/20/20 Page 7 of 27



Moon and Murray. Furthermore, a dispositive ruling on this technical issue would

only result in a meaningless delay. 3

        The Court turns, then, to the merits of the United States' motions for

summary judgment. Moon and Murray's counterclaims are not a model of clarity.

However, because they are proceeding prose, the Court construes their pleadings

liberally, holding them to "less stringent standards than formal pleadings drafted

by lawyers." Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (internal

quotation marks and citation omitted). Reviewing Moon and Murray's

counterclaims collectively, the Court organizes them into three categories: (1)

allegations sounding in the torts of malicious prosecution, libel, slander, and

misrepresentation; (2) claims that the United States acted tortiously throughout the




' The January 24, 2020 hearing satisfied the purpose of the contact rule by notifying Moon and
Murray of the United States' intent to move for summary judgment and ascertaining whether
they would object. At that time, the Court explicitly explained to Moon and Murray-on the
record-the basis for the United States' forthcoming motions for summary judgment: ''the
government is contending that as a matter of law, I don't have any jurisdiction over your claims."
Moon responded, "I understand that .... I understand what they're going for." More
importantly, while the Rule permits the Court to deny motions on under Rule 7.1 (b)(4), "denial
must be without prejudice on the first occasion and the filer must be given an opportunity to
refile the motion." D. Mont. L.R. 7. l(b)(4) (emphasis added). Therefore, were the Court to deny
the United States' motions under this Rule, the United States would simply refile, leaving the
parties and the Court in the exact same positions where they now sit. Under these circumstances,
where Moon and Murray were effectively notified of the United States' impending motions, the
Court declines to facilitate the substantively empty and time-consuming exercise of denying the
motions on this basis.

                                              -7-
         Case 9:19-cv-00023-DLC Document 65 Filed 05/20/20 Page 8 of 27



course of its management activities on the Easement; 4 and (3) a charge that the

United States authorized a wedding party to trespass on the property.

        By and large, this categorization tracks with the United States'

characterization of the counterclaims, to which neither Moon nor Murray objects.

The United States argues that sovereign immunity bars the Court's jurisdiction

over the counterclaims falling into the first and second categories, and that no

genuine factual disputes exist to preclude judgment as a matter of law on the third

allegation. Again, Moon and Murry provide the Court with no responsive legal

arguments on these issues and raise no dispute on material facts, despite a full

opportunity to do so.

       The Court will first consider the United States' argument as it relates to

federal subject matter jurisdiction over the counterclaims falling into the first two

categories. Second, it will determine whether a factual dispute precludes summary

judgment on Murray's trespass allegation.




4
  The United States offers alternative bars to jurisdiction if the Court construes this category of
claims as allegations of breach of contract or quasi-contract. (Docs. 50 at 24; 52 at 27.)
However, Moon and Murray's allegations that the United States failed to exercise "due care"
throughout their respective counterclaims, along with their explicit references to the United
States' allegedly negligent and intentional acts, convince the Court that they properly sound in
tort. See Skokomish Indian Tribe v. United States, 410 F .3d 506, 510 (9th Cir. 2005) (en bane)
(comparing claims that the United States behaved tortiously by failing to exercise due care
against claims that the United States failed to abide by its contractual obligations).

                                                -8-
       Case 9:19-cv-00023-DLC Document 65 Filed 05/20/20 Page 9 of 27



I.    Jurisdiction

      "It is well settled, of course, that the Government is ordinarily immwie from

suit[.]" Honda v. Clark, 386 U.S. 484, 501 (1967). When Congress waives

sovereign immwiity, it specifies the terms and conditions wider which it consents

to suit. Id. Whatever Congress' terms and conditions may be, "[its] waiver of the

Federal government's sovereign immwiity must be wiequivocally expressed in the

statutory text ... [and] will be strictly construed, in terms of scope, in favor of the

sovereign." Lane v. Pena, 518 U.S. 187, 192 (1996). Moreover, "the existence of

[Congress'] consent is a prerequisite for jurisdiction." United States v. Mitchell,

463 U.S. 206,212 (1983). Accordingly, "[w]here a suit has not been consented to

by the United States, dismissal of the action is required." Gilbert v. DaGrossa,

756 F.2d 1455, 1458 (9th Cir. 1985).

      Relevant to Murray and Moon's cowiterclaims, courts have firmly rejected

the theory of implied waiver. 6 Charles Alan Wright, Arthur R. Miller, & Mary

Kay Kane, Federal Practice and Procedure§ 1426 (3d ed. 2010). That the United

States commences a suit "does not amowit to a waiver of sovereign immwiity

subjecting [it] to an affirmative adverse judgment on a cowiterclaim filed by [a]

defendant." United States v. Agnew, 423 F.2d 513,514 (9th Cir. 1970) (per

curiam) (emphasis added). Indeed, consent to cowiterclaims seeking recoupment

or offset---claims that "reduce or eliminate the amowit of money that would


                                         -9-
      Case 9:19-cv-00023-DLC Document 65 Filed 05/20/20 Page 10 of 27



otherwise be awarded to the plaintiff' if successful-may be inferred. United

States v. Washington, 853 F.3d 946, 968 (9th Cir. 2017). Still, absent sovereign

consent, a counterclaim "cannot result in an affirmative monetary judgment in

favor of the party asserting the claim." Id. (citation omitted).

      In sum, then, claimants seeking affirmative monetary relief from the United

States "must demonstrate that the government has waived its immunity to the type

of claim it asserts." United States v. Lockheed L-188 Aircraft, 656 F .2d 390, 393

(9th Cir. 1979). Apart from the narrow circumstances ofrecoupment or offset, this

threshold jurisdictional requirement "is true of a counterclaim as well as of an

original suit." Id. (citing United States v. Finn, 239 F.2d 679,682 (9th Cir. 1956)).

      Here, Murray and Moon point to three general statutes to establish the

Court's jurisdiction over their counterclaims: 28 U.S.C. §§ 1345, 2201, and 1331.

(Docs. 43 at 4; 44 at 6.) However, a waiver by Congress of the federal

government's immunity is not found in any of these three statutes. See United

States v. Park Place Assocs., Ltd, 563 F.3d 907, 933 (9th Cir. 2009) (stating that

§ 1345 "plainly does not constitute a waiver of sovereign immunity"); Gilbert, 756

F.2d at 1558 (confirming that§ 1331 merely provides original jurisdiction in civil

actions arising under federal law, and "cannot by itself be construed as constituting

a waiver" of immunity); Cal. Shock Trauma Air Rescue v. State Compensation Ins.

Fund, 636 F.3d 538, 543 (9th Cir. 2011) (rejecting the argument that§ 2201 is


                                         -10-
        Case 9:19-cv-00023-DLC Document 65 Filed 05/20/20 Page 11 of 27



anything but "procedural only"). Thus, without any waiver of sovereign immunity,

Moon and Murray's proffered trinity of statutes fail to provide a jurisdictional

toehold for their counterclaims.

       Moon and Murray's formal jurisdictional statements notwithstanding,

though, the Court bears "an independent obligation to determine whether subject-

matter jurisdiction exists." Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006). In

an effort to properly characterize the claims for relief presented, the Court notes

that Murray 5 asserts-outside her formal jurisdictional statement-that her

counterclaims "fall within the Federal Torte (sic) Claims Act, etc." and goes on to

assert that "[t]he Court of Federal Claims is not a proper [v]enue for the [h]earing

of these [m]atters." (Doc. 44 at 7.) Accordingly, and because the Court agrees that

the counterclaims sound in tort and affords liberal construction to Murray and

Moon's respective counterclaims, it looks to the Federal Tort Claims Act

("FTCA") to determine whether an immunity waiver exists therein that would

confer jurisdiction.

       The FTCA waives sovereign immunity for private tort actions against the

United States "under circumstances where the United States, if a private person,



5
 While the Court fails to find a similar informal jurisdictional statement in Moon's
counterclaims (Doc. 43), Murray notified the Court at the January 24, 2020 hearing that she
drafts the pleadings for herself, as the Moon Family Trust trustee, and for Moon. Therefore, the
Court assumes a similar intent as it relates to the nature of Moon's counterclaims.

                                             -11-
       Case 9:19-cv-00023-DLC Document 65 Filed 05/20/20 Page 12 of 27



would be liable to the claimant in accordance with the law of the place where the

act or omission occurred." 28 U.S.C. § 1346(b)(l). So, in this case, "[t]o recover

under the FTCA, [Moon and Murray] must show the government's actions, if

committed by a private party, would constitute a tort in Montana." Love v. United

States, 60 F.3d 642, 644 (9th Cir. 1995). The FTCA's waiver aside, though,

certain categories of claims are exempt from the FTCA' s waiver of sovereign

immunity. See generally 28 U.S.C. § 2680. When a claim falls within an

exception to the FTCA's sovereign immunity waiver, a federal court is without

subject matter jurisdiction to hear the case. Mundy v. United States, 983 F.2d 950,

952 (9th Cir. 1993).

      Here, the Government contends that the waiver exceptions set out in 28

U.S.C. § 2680(h) and the so-called "discretionary function" exception under 28

U.S.C. § 2680(a) apply to prohibit most of Moon and Murray's counterclaims.

The Court agrees and will address each section in turn.

             A.    Counterclaims Excepted from FTCA Immunity
                   Waiver under 28 U.S.C. § 2680(h)

      Congress provided an express exception to the FTCA's immunity waiver for

"[a]ny claim arising out of ... malicious prosecution, abuse of process, libel,

slander, misrepresentation, deceit, or interference with contract rights[.]" 28

U.S.C. § 2680(h). While claims arising out of malicious prosecution, abuse of



                                        -12-
       Case 9:19-cv-00023-DLC Document 65 Filed 05/20/20 Page 13 of 27



process, libel, and slander are more readily identifiable, the Ninth Circuit

appreciates that determining whether a claim is one for misrepresentation is

difficult, and indeed, "slippery." United States v. Fowler, 913 F.3d 1382, 1387

(9th Cir. 1990). That is, "any misrepresentation involves some underlying

negligence and any negligence can be characterized as one for misrepresentation

because any time a person does something he explicitly or implicitly represents

that he will do the thing non-negligently." Id. (quoting Guild v. United States, 685

F.2d 324,325 (9th Cir. 1982) (internal quotation marks omitted).

       Slipperiness aside, the Court is not without guideposts. "The Government is

liable for injuries resulting from negligence in performance of operational tasks

even though misrepresentations are collaterally involved. It is not liable, however,

for injuries resulting from commercial decisions made in reliance on government

misrepresentations." Guild, 685 F.2d at 325. Specifically, the misrepresentation

exception applies to "claims for damages resulting from commercial decisions

based upon false or inadequate information provided by the government." Id.

Therefore, to fall into the misrepresentation exception, the "essential factor" of the

action must be "the [claimant's] reliance upon misinformation communicated to

him [or her] by the [g]overnment." Id.

      Here, the Court agrees with the United States' assessment that the§ 2680(h)

exception to the FTCA's waiver of sovereign immunity serves to bar several


                                         -13-
       Case 9:19-cv-00023-DLC Document 65 Filed 05/20/20 Page 14 of 27



counterclaims Moon and Murray advance. First, both Moon and Murray allege

that the United States filed suit against them in an underhanded effort to change the

property's ownership. (Docs. 43 at 7 (Moon Counterclaim 11); 44 at 11 (Murray

Counterclaim 111).) Congress explicitly denied its consent to liability for malicious

prosecution, 28 U.S.C. § 2680(h), which the Court deems a fair characterization of

Moon and Murray's respective allegations on this issue. Likewise, § 2680(h)'s

libel and slander prohibition applies to bar Moon's assertion that the United States

inflicted a dignitary injury when it "defamed [his] [c]haracter" by communicating

information about him to neighbors and characterizing him as a "Government

Hater." (Doc. 43 at 10 (Moon Counterclaim VI).)

      Second, the misrepresentation exception applies to block the Court's

jurisdiction over another swath of Moon and Murray's claims. Murray alleges that

the United States falsely represented that it would survey the Easement to identify

an access to the three-acre, Easement-locked, set-aside. (Doc. 44 at 11 (Murray

Counterclaim IV).) Similarly, she claims that the Government misrepresented the

future accessibility of the set-aside when it had no intent to grant such access, for

utilities or otherwise. (Id. at 12 (Murray Counterclaims VI, VII).) For his part,

Moon alleges, too, that prior to his purchasing the property on behalf of the Moon

Family Trust, the United States misrepresented the future accessibility of the set-

aside. (Doc. 43 at 8-9 (Moon Counterclaims IV, V).)


                                         -14-
       Case 9:19-cv-00023-DLC Document 65 Filed 05/20/20 Page 15 of 27



       In these claims, the "essential factor" is Moon and Murray's purported

reliance upon misinformation communicated to them by the Government.

However, under§ 2680(h), the United States is not liable for the commercial

decisions Moon and Murray made on behalf of the Moon Family Trust, even if

those decisions were made in reliance on Government misrepresentations.

Accordingly, sovereign immunity bars the Court's jurisdiction over the above-

summarized counterclaims.

       In sum, the Court finds that§ 2680(h) takes the following counterclaims

outside the reach of its jurisdiction: Moon's Counterclaims II, IV, V, and VI; and

Murray's Counterclaims III, IV, VI, VII. Therefore, the United States motions for

summary judgment on these claims are granted. The Court turns, then, to consider

whether the discretionary function exception similarly applies to bar other

counterclaims as the Government contends.

             B.     Counterclaims Excepted from FTCA Immunity
                    Waiver under 28 U.S.C. § 2680(a)

      Like § 2680(h), the discretionary function exception restores the sovereign

immunity the FTCA broadly waives, Young v. United States, 769 F.3d 1047, 1053

(9th Cir. 2014), and "marks the boundary between Congress' willingness to impose

tort liability upon the United States and its desire to protect certain governmental

activities from exposure to suit by individuals," United States v. Varig Airlines,



                                        -15-
       Case 9:19-cv-00023-DLC Document 65 Filed 05/20/20 Page 16 of 27



467 U.S. 797, 808 (1984). The exception excludes from the FTCA's waiver of

immunity "[a]ny claim based upon ... the exercise or performance or the failure to

exercise or perform a discretionary function or duty on the part of a federal agency

or an employee of the Government, whether or not the discretion involved be

abused." 28 U.S.C. § 2680(a).

      Whether the discretionary function exception applies turns on the "nature of

the [challenged] conduct, rather than the status of the actor," and requires a court to

conduct a two-step inquiry. Berkovitz v. United States, 486 U.S. 531, 536 (1988)

(citation omitted). As the language of the exception demands, "a court must first

consider whether the action is a matter of choice for the acting employee." Id.

Therefore, the exception is inapplicable "when a federal statute, regulation, or

policy specifically prescribes a course of action for an employee to follow." Id.

      If the conduct indeed involves an element of choice, then "a court must

determine whether that judgment is of the kind that the discretionary function

exception was designed to shield." Id. Congress intended the discretionary

function exception to "prevent judicial 'second-guessing' oflegislative and

administrative decisions grounded in social, economic, and political policy through

the medium of an action in tort." Varig Airlines, 467 U.S. at 814. Therefore, the

exception insulates the government from liability for "actions and decisions based

on considerations of public policy." Berkovitz, 486 U.S. at 537.


                                        -16-
       Case 9:19-cv-00023-DLC Document 65 Filed 05/20/20 Page 17 of 27



       As an initial matter, "determining the precise action the government took or

failed to take ... is a necessary predicate to determining whether the government

had discretion to take that action." Young, 169 F.3d at 1054. Therefore, before

conducting the two-step Berkovitz inquiry, the Court must first analyze with

particularity the specific agency actions challenged. Id. at 1053. That is, the Court

must first identify Moon and Murray's "specific allegations of agency

wrongdoing" by looking to the charges in their respective counterclaims. See id.

      Here, the United States contends that Moon's Counterclaims I and III and

Murray's Counterclaims I, V, VIII, IX, and X fall within the discretionary function

exception. (Docs. 50 at 23; 52 at 24.) In Counterclaim I, Moon alleges that the

United States wrongfully failed to meet his reasonable expectation that he would

be compensated for fourteen years of"conservation work" on the Easement. (Doc.

43 at 6.) Moon asserts in Counterclaim III that the United States breached a duty

of care when it denied his cost-share proposals. (Id. at 7.) At base, then, the

government action Moon challenges is the United States' denial of his cost-share

proposals for activities on the Easement-either in the form of explicit denials

before the proposed activity would occur or implicit denials after Moon had

already engaged in conservation work on the Easement.

      For her part, Murray asserts in her Counterclaim I that the United States

wrongfully permitted a neighboring landowner to build a fire-line on the Easement.


                                        -17-
      Case 9:19-cv-00023-DLC Document 65 Filed 05/20/20 Page 18 of 27



(Doc. 44 at 10.) And, like Moon, Murray alleges in Counterclaim V that the

United States unlawfully denied her cost-share proposal for her conservation work

on the Easement. (Id. at 12.) In Murray's Counterclaim VIII, she claims that the

United States' activities--or lack thereof--on the Easement interfered with her

quiet enjoyment. (Id. at 13.) Finally, in Counterclaims IX and X, Murray alleges

that, due to the United States' fire management failures, she suffered economic and

personal injuries. (Id. at 13-14.) In other words, Murray challenges the following

government actions: (1) the United States' denial of her proposals to share costs for

her conservation work on the Easement; and (2) the United States' improper

management of the Easement.

      So, then, "the specific allegation[ s] of agency wrongdoing" that the Court

must use in determining whether the discretionary function applies to these

counterclaims are: (1) Moon and Murray's allegations that the United States failed

to approve their cost-share proposals; and (2) Murray's allegations that the United

States failed to properly manage the Easement. In the Court's view, these two

allegations are more properly stated as one-that the United States mismanaged

the Easement by either failing to do conservation work at its own cost or on a cost-

share basis with Moon and Murray. With this allegation in mind, the Court turns

to the two-step Berkovitz inquiry.




                                       -18-
        Case 9:19-cv-00023-DLC Document 65 Filed 05/20/20 Page 19 of 27



        The analysis at Berkovitz's first step--"whether the decision at issue

involve[ d] an element of judgment or choice"-is relatively straightforward.

Neither party disputes that the United States' management direction on the

Easement was discretionary. That is, neither the United States nor Moon and

Murray identifies any statute, regulation, or policy prescribing any specific course

of conduct. Instead, Moon and Murray point to their "reasonable expectations" as

the servient landowners and allege that the United States breached duties of care

when it failed to meet those expectations. The challenged conduct was a matter of

choice for the United States staff and was discretionary under the first Berkovitz

step.

        The dispositive question, then, is whether the United States' management

choices related to cost-share proposals and fire management activities on the

Easement were "grounded in social, economic, and political policy"

considerations. See Varig Airlines, 461 U.S. at 814. The Ninth Circuit has noted

that "[g]overnment actions can be classified along a spectrum, ranging from those

totally divorced from the sphere of policy analysis, such as driving a car, to those

fully grounded in regulatory policy, such as the regulation and oversight ofa

bank." Young, 769 F.3d at 1055 (citation and internal quotation marks omitted).

The Court begins by reviewing the specific policy that the United States contends

formed the basis of the decisions at issue here.


                                         -19-
        Case 9:19-cv-00023-DLC Document 65 Filed 05/20/20 Page 20 of 27



        The Government points to the Wetland Reserve Program ("the Program"),

the statute that authorized the United States to purchase and manage the Easement.

See 16 U.S.C. § 3837 et seq. 6 The Program provides that,

        [i]n return for granting of an easement by an owner ... the Secretary
        [of Agriculture] shall share the cost of carrying out the establishment
        of conservation measures and practices, and the protection of the
        wetland functions and values, including necessary maintenance
        activities, as set forth in the plan to the extent that the Secretary
        determines that cost sharing is appropriate and in the public interest.

16 U.S.C. § 3837c(a)(l) (emphasis added). The plain language of the statute

anticipates that the Government will balance the cost of carrying out conservation

measures on a Program easement against broader public interests. Additionally,

the Program "reserves no role for the landowner in developing a conservation

plan" and "vests in the Secretary [of Agriculture] discretion to include any

desirable provisions in the conservation plan." Big Meadows Grazing Ass 'n v.

United States, 344 F.3d 940,943 (9th Cir. 2003) (citing 16 U.S.C. § 3837a(c),

(b)(4)). Furthermore, the Program's implementing regulations iterate that the

purpose of the Program is to "promote the restoration, protection, enhancement,

maintenance and management of wetland functions and values." 7 C.F.R.

§ 1467.4(a)(2) (2003). To that end, when evaluating restoration cost-share



6
 As the United States explains, this statute was repealed in 2014. Pub. L. 113-79, Title II,
§ 2703(a), Feb. 7, 2014, 128 Stat. 767. However, the repeal does not affect the validity of
easements entered into pursuant to the Program prior to February 7, 2014.

                                              -20-
      Case 9:19-cv-00023-DLC Document 65 Filed 05/20/20 Page 21 of 27



agreement offers from landowners, the government may consider, inter alia, "[t]he

extent to which the purposes of the easement program would be achieved on the

land" and "[t]he cost effectiveness of each easement or other interest in [Program-]

eligible land, so as to maximize the environmental benefits per dollar expended[.]"

Id. at§ 1467.6(a) (emphasis added).

      The United States also offers the declaration of the Natural Resources

Conservation Service ("NRCS") Assistant State Conservationist for Management

and Strategy, Kristine Berg, to support its position that easement management

under the Program and cost-share decisions are fully grounded in regulatory

policy. (Doc. 54.) Berg explains that "[d]etermining how, when[,] or if habitat

modifications will occur on any particular Wetland Reserve Program Easement

involves weighing[.]" (Id. at 5.) Among the factors weighed, Berg identifies:

      [t]he competing needs of other Wetland Reserve Program easements in
      the state; the many other program needs ... administered by NCRS;
      different wildlife and wetland habitat needs on any particular easement
      location; limited funding and employee time available to implement,
      manage, or monitor such easements, and a variety of relationships with
      state and local partners and even neighboring landowners.

(Id.) In other words, not unto this world alone was the Easement here procured

and managed. The Government surveys and weighs a field of competing macro-

interests-federal, state, local-to reach management determinations on the

individual easement level.



                                       -21-
       Case 9:19-cv-00023-DLC Document 65 Filed 05/20/20 Page 22 of 27



       The express language of the operative warranty deed here, too, buttresses the

United States' argument that decisions are policy-driven as it relates to the

Program-authorized Easement. (See Doc. 1-1.) There, the prefatory language

explains that the purpose of the Easement "is to restore, protect, manage, maintain,

and enhance the functional value of wetlands and other lands," with the intent that

the servient landowner is provided only "the opportunity to participate in the

restoration and management activities on the [E]asment area." (Id. at 1 (emphasis

added).) However, nothing in the warranty deed conveys any right to the servient

landowner to determine management direction. Instead, the United States reserves

the unilateral right to "undertake, at its own expense or on a cost share basis with

the [l]andowner or other entity, any activities to restore, protect, manage, maintain,

enhance, and monitor the wetland and other natural values of the easement area."

(Id. at 3.) For its part, the servient landowner reserves only the rights of title, quiet

enjoyment, control of public access, recreational uses, and subsurface resources.

(Id. at 1-2.)

       Against this backdrop, the Court finds that the management decisions that

Moon and Murray challenge are clearly linked to social and political policies

relating to financial and environmental resource management. The allegation

here-that the United States mismanaged the Easement by either failing to do

conservation work at its own cost or on a cost-share basis with Moon and


                                          -22-
       Case 9:19-cv-00023-DLC Document 65 Filed 05/20/20 Page 23 of 27



Murray-attacks government action "fully grounded in regulatory policy, [like] the

regulation and oversight of a bank." See Young, 769 F.3d at 1055 (citation and

internal quotation marks omitted). Easement management decisions implicate a

choice between competing policy considerations of maximizing the stretch of

limited funding and resources and prioritizing Program easements based on

environmental need. (See Doc. 54 at 5.) And, rather than "wav[ing] the flag of

policy as a cover for anything and everything it does that is discretionary," the

United States demonstrates that the challenged management decisions here were

actually susceptible to analysis under the policies it identified. See Young, 769

F.3d at 1057.

      Therefore, with no factual or legal dispute raised by Moon or Murray, the

Court finds that the United States management decisions as it relates to the

Easement satisfy Berkovitz's second analytical step. That is, the discretionary

function exception applies to prevent the Court's second-guessing the

Government's policy-driven decisions. Accordingly, the United States is entitled

to judgment as a matter oflaw on Moon's Counterclaims I and III and Murray's

Counterclaims I, V, VIII, IX, and X, and they are dismissed with prejudice.

      II.    Murray's Trespass Counterclaim

      In Counterclaim II, Murray asserts that the United States "knowingly

interfere[d] with [her] 'Right to Control' access to her Property by authorizing the


                                        -23-
       Case 9:19-cv-00023-DLC Document 65 Filed 05/20/20 Page 24 of 27



use of [her] Property for 'vehicle parking,"' and seeks at least $35,000 in damages.

(Doc. 44 at 10.) The Court construes this counterclaim as a common law trespass

allegation, a construction derived by looking to the gravamen of the assertion: the

United States intentionally caused a third person or people to enter onto Murray's

property without her permission. See Restatement (Second) of Torts§ 158. This

construction is further buttressed by Murray's insistence that her counterclaims

sound in tort ("Murray's Counter-Claims fall within the Federal Torte (sic) Claims

Act, etc."). Notably, while FTCA § 2680(h), discussed supra, has been described

colloquially as the "intentional tort exception," it "does not remove from the

FTCA's waiver all intentional torts, e.g., conversion and trespass." Levin v. United

States, 568 U.S. 503, 507 n. l (2013).

       Here, Murray can recover under the FTCA if she shows that the

government's actions, "if committed by a private party, would constitute a

[trespass] in Montana." See Love, 60 F.3d at 644. On summary judgment, the

United States argues that no genuine factual dispute exists as it relates to the

requisite intent element of trespass to land. (Doc. 52 at 31-32.) "[I]ntentional

trespass does not require proof of specific intent, i.e., that the tortfeasor intended to

enter or remain on property owned or controlled by another." Davis v. Westphal,

405 P.3d 73, 82 (Mont. 2017). Instead, the intent element of trespass in Montana

"only requires proof that the tortfeasor intentionally entered or remained, or caused


                                          -24-
        Case 9:19-cv-00023-DLC Document 65 Filed 05/20/20 Page 25 of 27



a third party or thing to enter or remain, upon the property of another regardless of

the tortfeasor's knowledge, lack of knowledge, or good faith mistake as to actual

property ownership or right." Id. (emphasis added).

        Notwithstanding the sweeping protection trespass generally provides

landowners, the United States argues that it never authorized, or "caused," a third

party to park on the Easement, as Murray contends. In support, it proffers the

declaration ofB~n Montgomery, the Supervising District Conservationist for the

NRCS, who states that, to his knowledge, no such authorization was given, nor is

any such authorization reflected in the Administrative File. (Docs. 56 at 5; 54-1.)

Montgomery goes on to explain that parking vehicles on Program easements "is

not typically something NRCS field office employees would approve, especially

without any documentation in our agency files." (Doc. 56 at 5.)

        In response, Murray raises no legal or factual dispute with the United States'

position on this issue. Indeed, she fails to respond to this argument at all, despite

the full opportunity to do so. 7 The bare factual allegations in her pleading are

insufficient to generate a genuine dispute, and the Court will not create one for her.


7
  Murray protests that she has been unable to develop facts. (Doc. 59.) However, and on this
counterclaim in particular, a declaration from Murray herself and/or from Moon may have been
enough to generate a factual dispute to preclude summary judgment. Alternatively, as the
                                                                         •
Government points out, Rule 56(d) requires the nonmovant to "show by affidavit or declaration
that, for specified reasons, it cannot present facts essential to justify its position." Fed. R. Civ. P.
56(d) (emphasis added). Murray's prose status notwithstanding, she adeptly navigates the legal
system and clearly understands the purpose and function of affidavits and declarations at the

                                                 -25-
       Case 9:19-cv-00023-DLC Document 65 Filed 05/20/20 Page 26 of 27



       Accordingly, the Court agrees with the United States that no genuine factual

dispute exists for trial as to whether it authorized a third party to park on the

Easement. Trespass requires the participation of the purported tortfeasor, and the

record here is devoid of any evidence that the United States was involved in the

third party's alleged entry onto the Easement. Therefore, the United States is

entitled to judgement as a matter of law, and the Court grants its motion for

summary judgment. Murray's Counterclaim II is dismissed with prejudice.

                                              ORDER


       For the foregoing reasons and pursuant to Federal Rule of Civil Procedure

56, IT IS ORDERED that the United States' motions (Docs. 49; 51) are

GRANTED. IT IS FURTHER ORDERED that Moon's motion for summary

judgment (Doc. 58) and the United States' complaint (Doc. 1) are respectively

DENIED and DISMISSED AS MOOT. Finally, IT IS ORDERED that this entire

case is DISMISSED WITH PREJUDICE.

       The Clerk shall enter judgment in favor of Plaintiff and Counterclaim

Defendant United States and against Defendants and Counterclaim Plaintiffs Moon

and Murray, individually and as trustees of the Moon Family Trust.




summary judgment phase. (See Doc. 59-1.) Furthermore, the Court's discovery stay aside,
Murray simply failed to respond to the Government's argument on this issue in her brief.

                                            -26-
Case 9:19-cv-00023-DLC Document 65 Filed 05/20/20 Page 27 of 27


               ,4k
DATED this 20 day of May, 2020.




                                    Dana L. Christensen, District Judge
                                    United States District Court




                             -27-
